Case 19-50785-BLS Doc17 Filed 07/02/20 Page 1 of 2

_. INTHE UNITED STATES BANKRUPTCY COURT.
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et | Case No. 17-12560 (BLS)
al.,!
(Jointly Administered)
Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al., Adversary Proceeding
Plaintiff, Case No. 19-50816 (BLS)

 

Vs.

FRANCES FERNANDEZ,

 

Defendant.

 

PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
Plaintiff, Michael Goldberg, in his capacity as Liquidating Trustee of the

Woodbridge Liquidation Trust (the “Plaintiff’) by and through its undersigned counsel, hereby
requests that a default be entered against the defendant Frances Fernandez (“Defendant”), in the
above-captioned adversary proceeding based on the details of the Affidavit of Counsel in Support
of Plaintiff's Request for Entry of Default (the “Affidavit”) filed concurrently herewith, and the
Complaint for Avoidance and Recovery of Preferential and Fraudulent Transfers Pursuant to 11
U.S.C. Sections 544, 547, 548, & 550 with accompanying Summons and Certificate of Service,
attached to the Affidavit as Exhibit 1. A form of Entry of Default is attached hereto as Exhibit

A.

 

' The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge Group of
Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura
Boulevard, #302, Sherman Oaks, California 91423.

DOCS_DE:229474, 1 948 11/003
Case 19-50785-BLS Doc17 Filed 07/02/20 Page 2 of 2

_...Dated: JulyZ5, 2020

DOCS_DE:229474.1 94811/003

_/s/ Colin R. Robinson

Bradford J. Sandler (DE Bar No. 4142)

Andrew W, Caine (CA Bar No. 110345)

Colin R. Robinson (DE Bar No. 5524)

PACHULSKI STANG ZIEHL & JONES LLP

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: bsandler@pszjlaw.com
acaine@pszjlaw.com
crobinson@pszjlaw.com

Counsel to Plaintiff Michael Goldberg, in his
capacity as Liquidating Trustee of the Woodbridge
Liquidation Trust
